OPINION — AG — ** SUBPOENAS — TESTIMONY — FELONY ** WHERE A FELONY CASE (CRIMINAL CASE) IS PENDING AND THE COUNTY ATTORNEY (DISTRICT ATTORNEY) LEARNS OF ADDITIONAL WITNESSES WHO MAY HAVE KNOWLEDGE OF THE FACTS, HE MAY ISSUE SUBPOENAS WITH THE APPROVAL OF EITHER THE DISTRICT JUDGE OR THE COUNTY JUDGE AND THAT IT IS NOT ESSENTIAL THAT THE APPROVAL OF THE DISTRICT JUDGE BE SECURED. (SUMMONS, CRIMINAL PROCEEDING, JURISDICTION, APPROVAL, ISSUANCE) CITE: 22 Ohio St. 258 [22-258], 19 Ohio St. 183 [19-183], OPINION NO. JANUARY 17, 1945 — COUNTY ATTORNEY (SAM H. LATTIMORE)